TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00795-CR


Domingo Hernandez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NO. D-1-DC-08-900236, HONORABLE MELISSA YOUNG GOODWIN, JUDGE PRESIDING



M E M O R A N D U M    O P I N I O N

PER CURIAM

Appellant's brief was due June 15, 2009.  The brief has not been received and
appellant's appointed attorney, Leonard Martinez, did not respond to this Court's notice that the brief
is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal and, if so, whether the attorney it appointed to represent
appellant has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If necessary, the court shall appoint substitute counsel who will
effectively represent appellant in this cause.  A record from this hearing, including copies of all
findings and orders and a transcription of the court reporter's notes, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than October 2, 2009.  Rule 38.8(b)(3).

Before Chief Justice Jones, Justices Waldrop and Henson
Abated
Filed:   August 31, 2009
Do Not Publish